Exhibit 10.90

 

 

 

THIRD

LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

between

SBA PROPERTIES, INC.,

SBA SITES, INC.,

and

SBA STRUCTURES, INC.,

as Borrowers,

and

MIDLAND LOAN SERVICES, INC.,

as Servicer on behalf of Deutsche Bank Trust Company Americas, as Trustee

dated as of April 16, 2010

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    DEFINITIONS AND INCORPORATION BY REFERENCE   

Section 1.01

   Definitions    2 ARTICLE II    2010-1 COMPONENT DETAILS   

Section 2.01

   2010-1 Component Details    4 ARTICLE III    MORTGAGE LOAN INCREASE   

Section 3.01

   Loan Increase    5

Section 3.02

   Use of Proceeds    5 ARTICLE IV    REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE BORROWERS   

Section 4.01

   Representations and Warranties    6

Section 4.02

   Amendments to the Loan Agreement Schedules    7 ARTICLE V    AMENDMENT OF THE
LOAN AGREEMENT   

Section 5.01

   Conditions to any Loan Increase    7

Section 5.02

   Financial Statements and Other Reports    8

Section 5.03

   Performance of Agreements and Leases    8

Section 5.04

   Ground Leases    8

Section 5.05

   Easements    8

Section 5.06

   Cash Trap Reserve    8

Section 5.07

   Defeasance    8

Section 5.08

   Site Dispositions    9

Section 5.09

   Substitution of a Mortgaged Site    9

Section 5.10

   Substitution of Other Pledged Sites    9

Section 5.11

   Definitions    9

 

-i-



--------------------------------------------------------------------------------

   ARTICLE VI    AMENDMENT OF ORGANIZATIONAL DOCUMENTS   

Section 6.01

   Consent by Lender    10 ARTICLE VII    GENERAL PROVISIONS   

Section 7.01

   Governing Law    10

Section 7.02

   Severability    10

Section 7.03

   Counterparts    10 ARTICLE VIII    APPLICABILITY OF LOAN AND SECURITY
AGREEMENT   

Section 8.01

   Applicability    11

 

-ii-



--------------------------------------------------------------------------------

THIRD LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT

This THIRD LOAN AND SECURITY AGREEMENT SUPPLEMENT AND AMENDMENT (this “Loan
Agreement Supplement”) is dated as of April 16, 2010, and entered into by and
among SBA PROPERTIES, INC., a Florida corporation (“SBA Properties”), SBA SITES,
INC., a Florida corporation (“SBA Sites”), and SBA STRUCTURES, INC., a Florida
corporation (“SBA Structures”, and collectively with SBA Properties and SBA
Sites, the “Borrowers” and, each individually, a “Borrower”), and MIDLAND LOAN
SERVICES, INC., as servicer (the “Servicer”), on behalf of DEUTSCHE BANK TRUST
COMPANY AMERICAS (as successor trustee to Bank of America, N.A. successor
trustee by merger to LaSalle Bank National Association), as trustee (the
“Trustee”) under that certain Trust and Servicing Agreement (the “Trust
Agreement”) dated as of November 18, 2005 among SBA DEPOSITOR LLC (formerly
known as SBA CMBS-1 Depositor LLC) (the “Depositor”), the Servicer and the
Trustee.

RECITALS

WHEREAS, SBA Properties entered into an Amended and Restated Loan and Security
Agreement, dated as of November 18, 2005 (the “Loan Agreement”), between SBA
Properties and the Depositor;

WHEREAS, the Depositor assigned all of its right, title and interest in the Loan
Agreement to the Trustee on behalf of the Certificateholders pursuant to the
Trust Agreement and the Servicer is authorized to enter into this Loan Agreement
Supplement on behalf of the Trustee pursuant to Section 3.25 of the Trust
Agreement;

WHEREAS, on November 6, 2006, SBA Properties, SBA Structures, SBA Sites, SBA
Towers, Inc., a Florida corporation (“SBA Towers”), SBA Puerto Rico, Inc., a
Florida corporation (“SBA PR”) and SBA Towers USVI, Inc., a U.S. Virgin Islands
corporation (“SBA USVI” and, collectively with SBA Structures, SBA Sites, SBA
Towers and SBA PR, the “Added Borrowers”) entered into the Second Loan and
Security Agreement Supplement and Amendment together with the Servicer on behalf
of the Trustee (the “Second Loan Supplement”) whereby a Loan Increase in the
amount of $1,150,000,000 (the “First Mortgage Loan Increase”) was agreed upon
and the Added Borrowers were added as Additional Borrowers under the Loan
Agreement in accordance with Section 2.3 of the Loan Agreement, and each Added
Borrower agreed to be bound by and perform all of the obligations of a Borrower
under the Loan Agreement and the other Loan Documents;

WHEREAS, SBA Towers, SBA PR and SBA USVI (collectively the “Released Borrowers”)
entered into a Payoff, Termination and Release Agreement, dated as of July 28,
2009, among the Released Borrowers, the Borrowers, the Servicer and Bank of
America, N.A., (successor by merger to LaSalle Bank National Association) on
behalf of SBA Tower Trust and the holders of the Certificates corresponding to
the 2005–1 Components, whereby the 2005–1 Components were repaid and the
Released Borrowers were released from their obligations under the Loan
Documents;



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 3.2 of the Loan Agreement, the Borrowers desire to
effect (i) a Loan Increase in an amount equal to $680,000,000 (the “Second Loan
Increase”), in the form of one (1) component designated as 2010-1C (the “2010-1
Component”), and the Lender has agreed to the Second Loan Increase and to
advance the amount of the Second Loan Increase and (ii) a Loan Increase in an
amount equal to $550,000,000 (the “Third Loan Increase”), in the form of one
(1) component designated as 2010-2C (the “2010-2 Component”), and the Lender has
agreed to the Third Loan Increase and to advance the amount of the Third Loan
Increase;

WHEREAS, the 2010-1 Component constitutes a Component as defined in the Loan
Agreement;

WHEREAS, the Borrowers and the Lender have agreed to treat the 2010-1 Component
as a separate loan for U.S. federal income tax purposes;

WHEREAS, the Borrowers and Lender have agreed to certain amendments to the Loan
Agreement;

WHEREAS, the Borrowers and Lender intend these recitals to be a material part of
this Agreement; and

WHEREAS, all things necessary to make this Loan Agreement Supplement the valid
and legally binding obligation of the Borrowers in accordance with its terms,
for the uses and purposes herein set forth, have been done and performed.

NOW, THEREFORE, it is mutually covenanted and agreed as follows:

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions. All defined terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Loan Agreement. All words
and phrases defined in the Loan Agreement shall have the same meanings in this
Loan Agreement Supplement, except as otherwise appears in this Article. In
addition, the following terms have the following meanings in this Loan Agreement
Supplement unless the context clearly requires otherwise:

“2010-1 Component” shall have the meaning ascribed to it in the Recitals hereto.

“2010-2 Component” shall have the meaning ascribed to it in the Fourth Loan
Supplement.

“2010-1 Note” shall have the meaning ascribed to it in Section 3.01(b) hereof.



--------------------------------------------------------------------------------

“Anticipated Repayment Date” shall have the meaning ascribed to it in
Section 2.01(b) hereof.

“Certificates” shall mean the Series 2010-1 certificates issued by the SBA Tower
Trust pursuant to the Trust Agreement corresponding to the 2010-1 Component.

“Component Rate” shall mean the rate per annum set forth in Section 2.01(a)(i)
hereof.

“Date of Issuance” shall mean, with respect to the 2010-1 Component, April 16,
2010.

“Fourth Loan Supplement” shall mean the Fourth Loan and Security Agreement
Supplement and Amendment, dated as of April 16, 2010, between the Borrowers and
the Servicer on behalf of the Trustee.

“Initial Purchasers” shall mean Barclays Capital Inc., Deutsche Bank Securities
Inc. and the other Initial Purchasers listed in Schedule I of the Purchase
Agreement.

“Maturity Date” shall mean the date set forth in Section 2.01(a)(iii) hereof.

“Offering Memorandum” shall mean the Offering Memorandum dated April 8, 2010,
relating to the offering and sale of the Certificates.

“Post-ARD Additional Interest Rate” shall have the meaning ascribed to it in
Section 2.01(a)(ii) hereof.

“Purchase Agreement” shall mean the Purchase Agreement, dated April 8, 2010,
relating to the purchase by the Initial Purchasers of the Certificates and the
Series 2010-2 Certificates issued by SBA Tower Trust pursuant to the Trust
Agreement corresponding to the 2010-2 Component.

“Third Loan Increase” shall mean the $550,000,000 Loan Increase pursuant to the
Fourth Loan Supplement.

“Yield Maintenance” shall have the meaning ascribed to it in Section 2.01(a)(iv)
hereof.

Words importing the masculine gender include the feminine gender. Words
importing persons include firms, associations and corporations. Words importing
the singular number include the plural number and vice versa. Additional terms
are defined in the body of this Loan Agreement Supplement.

In the event that any term or provision contained herein with respect to the
2010-1 Component shall conflict with or be inconsistent with any term or
provision contained in the Loan Agreement, the terms and provisions of this Loan
Agreement Supplement shall govern.



--------------------------------------------------------------------------------

ARTICLE II

2010-1 COMPONENT DETAILS

Section 2.01 2010-1 Component Details. (a) The 2010-1 Component authenticated
and delivered under this Loan Agreement Supplement shall consist of one
(1) Component having:

(i) the designation, Component Principal Balance and Component Rate set forth
below.

 

Component

   Initial Component
Principal Balance    Component Rate  

2010-1C

   $ 680,000,000    4.254 % 

(ii) Post-ARD Additional Interest Rate determined by the Servicer to be the
greater of (i) five percent (5%) and (ii) the amount, if any, by which the sum
of the following exceeds the Component Rate for such Component: (x) the yield to
maturity (adjusted to a “mortgage equivalent basis” pursuant to the standards
and practices of the Securities Industry Association) on such Anticipated
Repayment Date of the United States Treasury Security having a term closest to
ten (10) years plus (y) the “Spread” set forth below in the appropriate row
corresponding to such Component plus (z) five percent (5%):

 

Component

   Spread  

2010-1C

   1.65 % 

(iii) a Maturity Date which is the Due Date occurring in April 2040 or such
earlier date on which the final payment of principal of the Notes becomes due
and payable as provided in the Loan Agreement, whether at such stated Maturity
Date, by acceleration, or otherwise.

(iv) Yield Maintenance, which for the 2010-1 Component shall be in an amount
equal to the excess, if any, of (i) the present value as of the date of
prepayment (by acceleration or otherwise) of all future installments of
principal and interest that the Borrowers would otherwise be required to pay on
the 2010-1 Component (or portion thereof) on the related Due Date from the date
of such prepayment to and including the first Due Date that occurs nine months
prior to the Anticipated Repayment Date for the 2010-1 Component absent such
prepayment, assuming the entire unpaid Principal Amount of the 2010-1 Component
is required to be paid on such Due Date, with such present value determined by
the use of a discount rate equal to the sum of (x) the yield to maturity
(adjusted to a “mortgage equivalent basis” pursuant to the standards and
practices of the Securities Industry Association), on the Due Date relating to
the date of such prepayment, of the United States Treasury Security having the
maturity closest to the Distribution Date that occurs nine months prior to the
Assumed Final Distribution



--------------------------------------------------------------------------------

Date related to the Anticipated Repayment Date for the 2010-1 Component plus
(y) 0.50% over (ii) the Component Principal Balance of the 2010-1 Component (or
portion thereof) on the date of such prepayment.

(v) Interest shall accrue on the 2010-1 Component and the corresponding 2010-1
Note from the date hereof.

(b) There are no Scheduled Principal Payments in respect of the 2010-1
Component, and the Borrowers shall not be required to pay any principal of the
Component 2010-1C prior to the Due Date in April, 2015 (such date with respect
to the 2010-1 Component, the “Anticipated Repayment Date”), other than after the
occurrence and during the continuation of an Amortization Period or an Event of
Default as provided in the Loan Agreement or as otherwise required under the
terms of the Loan Documents.

ARTICLE III

MORTGAGE LOAN INCREASE

Section 3.01 Loan Increase. (a) Pursuant to Section 3.2 of the Loan Agreement,
the Lender and the Borrowers agree to the Second Loan Increase, constituting the
Component described in Section 2.01.

(b) On the date hereof, each Borrower shall execute and deliver to the Trustee a
promissory note payable to the order of the Trustee evidencing the 2010-1
Component, in the initial principal amount equal to $680,000,000 (the “2010-1
Note”). The 2010-1 Note shall bear interest on the unpaid principal amount
thereof at the Component Rate and mature on the Maturity Date.

(c) The Borrowers hereby represent and warrant to the Lender that each condition
of Section 3.2 of the Loan Agreement in respect of the Second Loan Increase has
been satisfied, as of the date hereof.

(d) The parties hereto agree that the date hereof is an Allocated Loan Amount
Determination Date, pursuant to Section 11.8 of the Loan Agreement, the Servicer
has determined the Allocated Loan Amounts for each Site after giving effect to
the Second Loan Increase, as described herein, and the Third Loan Increase, as
described in the Fourth Loan Supplement, based on information provided to it by
the Manager, and until any subsequent Allocated Loan Amount Determination Date,
such Allocated Loan Amounts shall be as set forth on Exhibit A hereto.

Section 3.02 Use of Proceeds. The proceeds from the sale of the Certificates
shall be used to fund the Second Loan Increase and the proceeds of the Second
Loan Increase shall be used to (i) pay all recording fees and taxes, title
insurance premiums, reasonable out of pocket costs and expenses incurred by the
Lender, including reasonable legal fees and expenses of counsel to the Lender,
and other costs and expenses approved by the Lender (which approval will not be
unreasonably withheld or delayed) related to 2010-1 Component; (ii) pay all fees
and expenses incurred by the Borrowers; and (iii) repay part of the First Loan
Increase (including any Yield Maintenance payable in respect thereof).



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWERS

Section 4.01 Representations and Warranties. (a) Each Borrower hereby represents
and warrants to the Lender that, as to itself and its Sites, each of the
representations and warranties set forth in Article IV of the Loan Agreement,
other than Section 4.30, is true as of the date hereof.

(b) Each of the Borrowers hereby represents and warrants to the Lender that, as
to itself, each of the representations and warranties set forth in Section 9.1
of the Loan Agreement, is true as of the date hereof.

(c) Each of the Borrowers hereby represents and warrants to the Lender, with
respect to the Sites generally:

(i) With respect to Sites generating at least 70% of the Annualized Run Rate Net
Cash Flow of all Sites as of February 23, 2010, the Sites are Owned Sites or
Ground Lease Sites where the Ground Lease (or the applicable Estoppel) requires
that, if there shall be a monetary default by the Borrower under the Ground
Lease, Ground Lessor shall accept the cure thereof by the Lender within fifteen
(15) days after the expiration of any grace period provided to the Borrower
under the Lease to cure such default prior to terminating the Ground Lease. If
there shall be a non-monetary default by the Borrower under the Ground Lease,
Ground Lessor shall accept the cure thereof by the Lender within thirty
(30) days after the expiration of any grace period provided to the Borrower
under the Ground Lease to cure such default prior to terminating the Ground
Lease.

(ii) At least 70% of the Annualized Run Rate Net Cash Flow of all Sites as of
February 23, 2010 is represented by the Owned Sites plus Ground Lease Sites
which have a term (including all available extensions) that extends not less
than ten (10) years beyond the Maturity Date.

(iii) At least 70% of the Annualized Run Rate Net Cash Flow of all Sites as of
February 23, 2010 is represented by the Owned Sites plus Ground Lease Sites
where the Ground Lease (or the applicable Estoppel) requires the Lender to have
the right to exercise any rights of the Borrower under the Ground Lease,
including the right to exercise any renewal option(s) or purchase options(s),
and such Ground Leases may not be amended in any respect which would be
reasonably likely to have a material adverse effect on Lender’s interest therein
or surrendered, terminated, or cancelled, in each case, without the prior
written consent of Lender.

(iv) With respect to Sites generating at least 70% or more of the Annualized Run
Rate Net Cash Flow of all Sites as of February 23, 2010, the Sites are Owned
Sites or Ground Lease Sites where the Ground Lease (or the applicable Estoppel)
requires that,



--------------------------------------------------------------------------------

if such Ground Lease is terminated as result of a Borrower default under such
Ground Lease or is rejected in any bankruptcy proceeding, Ground Lessor will be
obligated to enter into a new lease with the Lender or its designee on the same
terms as the Ground Lease within fifteen (15) days of the Lender’s request made
within thirty (30) days of notice of such termination or rejection, provided the
Lender pays all past due amounts under the Ground Lease. The foregoing is not
applicable to normal expirations of the Ground Lease term.

Section 4.02 Amendments to the Loan Agreement Schedules.

(a) The parties hereto agree that Schedule 4 of the Loan Agreement is hereby
amended and restated in its entirety by Schedule 4 hereto.

(b) The parties hereto agree that Schedule 4.1(C) of the Loan Agreement is
hereby amended and restated in its entirety by Schedule 4.1(C) hereto.

(c) The parties hereto agree that Schedule 4.19 of the Loan Agreement is hereby
amended and restated in its entirety by Schedule 4.19 hereto.

(d) The parties hereto agree that Schedules 4.25 and 4.26 of the Loan Agreement
are hereby amended and restated in their entirety by Schedules 4.25 and 4.26,
respectively, hereto.

ARTICLE V

AMENDMENT OF THE LOAN AGREEMENT

Section 5.01 Conditions to any Loan Increase.

(a) The parties hereto agree that Section 3.2(A)(vi) of the Loan Agreement is
hereby deleted and replaced by the following:

“On or prior to the date of such Loan Increase, the Borrowers shall deliver to
the Lender an opinion of counsel reasonably satisfactory to the Lender providing
that such Mortgage Loan Increase will not (a) cause a taxable event for U.S.
federal income tax purposes to any holder of a Certificate, (b) cause the Trust
to be other than a mere security device or grantor trust for U.S. federal income
tax purposes, and (c) cause any of the Certificates to be characterized as other
than indebtedness for U.S. federal income tax purposes;”

(b) The parties hereto agree that immediately following Section 3.2(A)(vi) a new
clause (vii) of Section 3.2(A) shall be inserted that reads as follows:

“(vii) If such Loan Increase is being made without the acquisition of any
Additional Sites or the addition of an Additional Borrower, the pro forma DSCR
after such increase is equal to or greater than 2.0x;”

and clauses “(vii)” and “(viii)” of Section 3.2(A) are hereby amended and
designated as clauses “(viii)” and “(ix)”, respectively.



--------------------------------------------------------------------------------

Section 5.02 Financial Statements and Other Reports.

(a) The parties hereto agree that Section 5.1(A)(i) of the Loan Agreement is
hereby amended by inserting the following words “; provided further that such
Financial Statements shall be required to be provided only if (i) there were
Components of the Mortgage Loan outstanding during the applicable period covered
by such Financial Statements and (ii) such outstanding Components are still
outstanding when such Financial Statements are required to be provided pursuant
to this section.” at the end of the first sentence of such Section.

(b) The parties hereto agree that Section 5.1(A)(ii) of the Loan Agreement is
hereby amended by inserting the following words “; provided further that such
Financial Statements shall be required to be provided only if (i) there were
Components of the Mortgage Loan outstanding during the applicable period covered
by such Financial Statements and (ii) such outstanding Components are still
outstanding when such Financial Statements are required to be provided pursuant
to this section.” at the end of the first sentence of such Section.

Section 5.03 Performance of Agreements and Leases. The parties hereto agree that
clause (iii) of the proviso in Section 5.9 of the Loan Agreement is hereby
amended and revised such that the words “since April 16, 2010” shall be inserted
immediately following the first instance of the word “occurred” in clause
(iii) of the proviso of such Section.

Section 5.04 Ground Leases. The parties hereto agree that clause (c) of
Section 5.21(A)(ii) is hereby amended and revised such that the words “since
April 16, 2010” shall be inserted immediately following the first instance of
the word “occurred” in clause (c) of such Section.

Section 5.05 Easements. The parties hereto agree that clause (c) of
Section 5.22(A)(ii) of the Loan Agreement is hereby amended and revised such
that the words “since April 16, 2010” shall be inserted immediately following
the first instance of the word “occurred” in clause (c) of such Section.

Section 5.06 Cash Trap Reserve. The parties hereto agree that Section 6.5 of the
Loan Agreement is hereby amended such that the following sentence is inserted
immediately after the third full sentence of such Section: “After the
Anticipated Repayment Date of a Component, provided an Amortization Period is
not in effect and no Event of Default is continuing, Lender will apply any
amounts in the Cash Trap Reserve on the next Due Date (i) first, to the
reimbursement or payment of the Trustee, the Custodian and the Servicer for any
amounts due to the Trustee, the Custodian or the Servicer on such Due Date and
(ii) second, in the manner provided in Section 3.3(a) of the Cash Management
Agreement for Available Funds.”

Section 5.07 Defeasance. The parties hereto agree that Section 11.3(D) of the
Loan Agreement is hereby amended and restated such that the words “(4) a
certificate, in form and substance reasonably satisfactory to the Lender from an
independent certified public accountant confirming that the requirements of
Section 11.3(B) and (D)(i) have been satisfied; and (5) such other certificates,
documents, opinions or instruments as the Lender may reasonably request.” shall
be amended to read “(4) a certificate, in form and substance reasonably



--------------------------------------------------------------------------------

satisfactory to the Lender from an independent certified public accountant
confirming that the requirements of Section 11.3(B) and (D)(i) have been
satisfied; (5) an opinion that such defeasance will not cause the Trust to
become subject to the Investment Company Act of 1940, as amended; (6) such other
certificates, documents, opinions or instruments as the Lender may reasonably
request; and (7) an opinion of counsel from a Borrower that all conditions
precedent to the defeasance have been satisfied.”

Section 5.08 Site Dispositions.

(a) The parties hereto agree that Section 11.4(a)(ii) is hereby revised by
deleting the words “, unless in each case, the Borrowers shall have delivered
Rating Agency Confirmation” from the penultimate sentence of such Section.

(b) The parties hereto agree that the first sentence of Section 11.4(B) of the
Loan Agreement is hereby deleted and replaced in its entirety by the following:

“The Borrowers shall be permitted, without the Lender’s consent, to sell or
dispose of (y) any Sites which are deemed necessary in accordance with prudent
business practices, and (z) any Sites in order to cure a breach of any
representation, warranty or other Default with respect to such Site, and Lender
shall, promptly upon satisfaction of all the following terms and conditions
execute, acknowledge and deliver to the Borrowers a Release for the applicable
Site, provided that, together with the payment of all then outstanding
Administrative Fees, the Borrowers prepay the Loan in an amount equal to the
Release Price on the date proposed for such sale or disposition, together with
any Yield Maintenance due on a prepayment made on such date required by
Section 2.6.”

Section 5.09 Substitution of a Mortgaged Site. The parties hereto agree that
Section 11.5(K) of the Loan Agreement is hereby amended and restated such that
the words “beginning on the Closing Date” shall be inserted immediately
following the words “If (1) the aggregate Allocated Loan Amount of all
Substituted Sites and Substituted Other Pledged Sites during any calendar year
exceeds five percent (5%) of the monthly average of the Principal Amount of the
Loan for such calendar year (with any excess limit permitted to be carried over
into subsequent years, subject to an aggregate limit of 25% of the monthly
average of the principal amount of the Loan for the previous five (5) year
period”.

Section 5.10 Substitution of Other Pledged Sites. The parties hereto agree that
Section 11.6(J) of the Loan Agreement is hereby amended and restated such that
the words “beginning on the Closing Date” shall be inserted immediately
following the words “If (1) the aggregate Allocated Loan Amount of all
Substituted Other Pledged Sites and Substituted Sites during any calendar year
exceeds five percent (5%) of the monthly average of the Principal Amount of the
Loan for such calendar year (with any excess limit permitted to be carried over
into subsequent years, subject to an aggregate limit of 25% of the monthly
average of the principal amount of the Loan for the previous five (5) year
period”.



--------------------------------------------------------------------------------

Section 5.11 Definitions. The parties hereto agree that each of the following
definitions are hereby incorporated in alphabetical order into Section 1.01 of
the Loan Agreement, and if such definition is already found in Section 1.01 of
the Loan Agreement, hereby replaces it in its entirety:

“Amortization Period” means the period which shall commence at such time as the
Lender determines that as of the end of any calendar quarter the Debt Service
Coverage Ratio fell below Minimum DSCR for such calendar quarter and will
continue to exist until the Lender determines that as of the end of any calendar
quarter the Debt Service Coverage Ratio exceeds the Minimum DSCR for such
calendar quarter.

“Rating Agency Confirmation” means, with respect to the transaction or matter in
question, Moody’s shall have confirmed in writing that such transaction or
matter shall not result in a downgrade, qualification, or withdrawal of the then
current rating for any certificate or other securities issued in connection with
any Securitization (or the placing of such certificate or other security on
negative credit watch or ratings outlook in contemplation of any such action
with respect thereto) and provision of notice of such transaction or matter in
question to Fitch; provided, however, that with respect to Sections 5.9, 5.21,
5.22, 11.1, 11.2, 11.3, 11.4 (excepting 11.4(C)), 11.5, and 11.6 of this Loan
Agreement, Rating Agency Confirmation means provision of notice to Moody’s and
Fitch.

ARTICLE VI

AMENDMENT OF ORGANIZATIONAL DOCUMENTS

Section 6.01 Consent by Lender. The Lender consents to the amendments to the
organizational documents of the Borrowers, SBA Holdings and the Guarantor filed
on the date hereof in connection with this Loan Agreement Supplement, and any
related filings.

ARTICLE VII

GENERAL PROVISIONS

Section 7.01 Governing Law. THIS LOAN AGREEMENT SUPPLEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE
BORROWERS IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY NEW YORK STATE COURT OR
UNITED STATES FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF
NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR IN
RELATION TO THIS LOAN AGREEMENT SUPPLEMENT.

Section 7.02 Severability. In case any provision in this Loan Agreement
Supplement shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 7.03 Counterparts. This Loan Agreement Supplement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all such respective counterparts shall together constitute but one
and the same instrument.



--------------------------------------------------------------------------------

ARTICLE VIII

APPLICABILITY OF LOAN AND SECURITY AGREEMENT

Section 8.01 Applicability. The provisions of the Loan Agreement are hereby
ratified, approved and confirmed, as supplemented by this Loan Agreement
Supplement. The representations, warranties and covenants contained in the Loan
Agreement (except as expressly modified herein) are hereby reaffirmed with the
same force and effect as if fully set forth herein and made again as of the date
hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers and the Servicer on behalf of the Trustee,
have caused this Loan Agreement Supplement to be duly executed by their
respective officers, thereunto duly authorized, all as of the day and year first
above written.

 

SBA PROPERTIES, INC.,

    as Borrower,

By:  

/s/ Thomas P. Hunt

Name:   Thomas P. Hunt Title:   Senior Vice President and General Counsel

SBA SITES, INC.,

    as Borrower,

By:  

/s/ Thomas P. Hunt

Name:   Thomas P. Hunt Title:   Senior Vice President and General Counsel

SBA STRUCTURES, INC.,

    as Borrower,

By:  

/s/ Thomas P. Hunt

Name:   Thomas P. Hunt Title:   Senior Vice President and General Counsel

MIDLAND LOAN SERVICES, INC.,

    as Servicer, on behalf of Deutsche Bank Trust Company Americas, as Trustee,

By:  

/s/ Lawrence D. Ashley

Name:   Lawrence D. Ashley Title:   Senior Vice President

Signature Page for Third Loan Supplement